Citation Nr: 1739646	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic respiratory disorder, to include as due to exposure to herbicides.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from November 1963 to November 1965.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder in order to encompass all possible psychiatric diagnoses in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  He asserts that his PTSD is due to an in-service personal assault where he was stabbed with a knife.  Service records document this incident.  However, it was determined to not be in the line of duty, but due to the Veteran's own misconduct.  The service department finding is binding on the VA unless it is patently inconsistent with the requirements of laws administered by VA.  In this case, there is no showing that this finding is inconsistent with VA laws.  Service connection has previously been denied for multiple knife stab wounds to both shoulders and back from this incident as such disorders were determined to be due to the Veteran's own willful misconduct.  In turn, service connection for any disabilities, including an acquired psychiatric disorder, to include PTSD, stemming from this incident may not be allowed as the incident did not incur in the line of duty because it was due to the Veteran's own willful misconduct.   See 38 U.S.C.A.  § 105(a) 38 C.F.R. § 3.1(m).

Nevertheless, in support of his claim, the Veteran submitted a February 2014 private opinion.  At that time, the Veteran reported that while stationed in Thailand and building roads, he was driving one of the loads and witnessed four men die when the bank gave out under the Caterpillar.  The examiner noted that this incident occurred in October 1964; however, given that the Veteran was based in Thailand in 1965, it would seem that it occurred approximately in October 1965.  The Veteran also reported family stressors with his wife leaving him while he was stationed in Thailand.  The examiner diagnosed PTSD primarily due to the incident with the Caterpillar with the stabbing and family stressors contributing.   Nevertheless, this examination is insufficient for the award of service connection as the incident with the Caterpillar has not been verified and the examiner also relied upon the stabbing incident, which again has been found to be due to the Veteran's own willful misconduct.  

However, the Board finds that sufficient information has been given concerning the Veteran's reported stressor and the RO should attempt to verify this stressor, to include contacting the United States Army Joint Services Records Research Center (JSRRC).  Thereafter, given that the Veteran has also reported that his disorder began in service due to family stressors and the private examiner has indicated that such stressors have contributed to his current psychiatric disorder, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his psychological disorder.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is also seeking service connection for a chronic respiratory disorder,  He essentially contends that his chronic respiratory disorder was caused by his exposure to herbicides during active duty service.  Although a chronic respiratory disorder is not one of the disabilities presumed due to exposure to herbicides under 38 C.F.R. § 3.309(e), the Veteran is not precluded from establishing service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The Veteran served during the presumptive period, as noted hereinabove; however, the current evidence of record does not reflect any service in the Republic of Vietnam.  Rather, the Veteran asserts that he was exposed to herbicides in Thailand, and it has been established that the Veteran served in Thailand from July 1965 to November 1965.  Importantly, M21-1, Part IV, Subpart ii, 1.H.5.b. sets forth the criteria for exposure in Thailand.  Under this, the first requirement is service at Royal Thai Air Force Bases in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  The Veteran's military occupational specialty (MOS) was mason in the 538th Engineer Battalion.  He has asserted that as part of his duties, including finishing concrete, laying bricks and concrete pipes, he traveled to various sites in Thailand from Korat Air Force Base building roads.  

However, with the exception of placing a memo in the record concerning Herbicide use in Thailand during the Vietnam Era, the AOJ has not taken any steps to determine whether the Veteran served in an area in Thailand where herbicides were used.  Moreover, it does not appear that a request was made to the JSRRC in accordance with VBA Fast Letter 09-20 (May 6, 2009).  The Board finds that given the Veteran's MOS and his claims that he traveled from base to base, the Board finds that the RO should take necessary steps to determine whether the Veteran served in an area in Thailand where herbicides were used, to include contacting the JSRRC to attempt to further verify the Veteran's exposure to herbicides in Thailand.  

In the alternative, the Veteran has also asserted that his chronic respiratory disorder is due an incident where his gas mask broke in a gas chamber during basic training.  He has also generally asserted that his disorder is due to his duties as a mason.  Current VA clinical records showed a diagnosis of chronic obstructive pulmonary disorder.  Given these described incidents in service, which are consistent with the circumstances of the Veteran's service, the Board finds that the Veteran should also be afforded a VA examination to determine the nature and etiology of his chronic respiratory disorder.  See McLendon, cited above.  

Lastly, the record indicates that the Veteran receives continuous treatment at the VA.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from September 2014 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take necessary steps to determine whether the Veteran served in an area in Thailand where herbicides were used, to include contacting the JSRRC, provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand.

2.  Take the necessary steps to verify the Veteran's in-service stressor of witnessing a Caterpillar accident killing four men, to include contacting the JSRRC and request it to furnish all available information regarding such incident.  

3.  Obtain all VA treatment records from September 2014 to the present.  

4.  Thereafter, afford the Veteran a VA psychiatric examination to address the etiology of his acquired psychiatric disorder.  The electronic record must be made available to the examiner for review.  The examiner should be expressly informed of the particular stressor(s) that has been verified.  The examiner should also be informed that the stabbing incident did not incur in the line of duty as it was due to the Veteran's own willful misconduct.  

The examiner should identify all of the Veteran's acquired psychiatric disorders. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD under the DSM V criteria, and if so, the examiner must specifically opine whether the Veteran's symptoms are at least as likely as not (e.g., a 50 percent or greater probability) related to the Veteran's verified stressor. 

Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service, to include any verified stressor and family stressors.

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, the February 2014 private opinion, and the Veteran's lay statements of continuing symptoms since service.  The examiner should provide a detailed rationale for every opinion provided.  

5.  Thereafter, afford the Veteran a VA respiratory examination to address the etiology of his chronic respiratory disorder.  The electronic record must be made available to the examiner for review.  The examiner should be expressly informed of whether any exposure to herbicides has been verified.

The examiner should identify all of the Veteran's chronic respiratory disorders. 

With respect to each currently diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service, to include any verified exposure to herbicides, a broken gas mask and his duties as a mason.

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the Veteran's lay statements of continuing symptoms since service.  The examiner should provide a detailed rationale for every opinion provided.  

6.  After completion of the above and any additional development deemed necessary by the AOJ, the AOJ should review the expanded record and reajudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




